DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 31, 2019, is the U.S. national stage of an international PCT application, filed on August 10, 2017, and claims benefit to a U.S. provisional application, filed on August 10, 2016.
Response to Amendment
This Office action is in response to the amendment and arguments on December 20, 2021. The drawings and specification were amended. Claim 29 was amended. Claims 1, 21-28 and 30-37 were canceled. Claims 38-56 were added. Claims 29 and 38-56 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 14) directed to the objection to the drawings have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the objection. Accordingly, the objection to the drawings is withdrawn.
The arguments (page 14) directed to the objection to the specification have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the objection. Accordingly, the objection to the specification is withdrawn.
The arguments (page 14-16) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. In order to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael T. Ghobrial (Attorney of Record) on January 31, 2022.
The claims in the present U.S. non-provisional application have been amended as follows: 
Claim 43 is canceled.
Claim 44, lines 12-14, is amended as “receiving the PDSCH transmission using the first portion of the one or more PDSCH resources and the second portion of the one or more PDSCH resources [[if]] when the CSI-RS is an aperiodic non-zero power CSI-RS (NZP-CSI-RS).”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476